Name: 81/1029/EEC: Commission Decision of 11 December 1981 appointing members and observers to the Advisory Committee on Industrial Research and Development (CORDI)
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-23

 Avis juridique important|31981D102981/1029/EEC: Commission Decision of 11 December 1981 appointing members and observers to the Advisory Committee on Industrial Research and Development (CORDI) Official Journal L 367 , 23/12/1981 P. 0047****( 1 ) OJ NO L 203 , 27 . 7 . 1978 , P . 36 . ( 2 ) OJ NO L 10 , 10 . 1 . 1981 , P . 18 . COMMISSION DECISION OF 11 DECEMBER 1981 APPOINTING MEMBERS AND OBSERVERS TO THE ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT ( CORDI ) ( 81/1029/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COMMISSION DECISION OF 29 JUNE 1978 ESTABLISHING AN ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO COMMISSION DECISION OF 19 DECEMBER 1980 AMENDING THAT DECISION AND APPOINTING THE COMMITTEE ' S MEMBERS AND OBSERVERS ( 2 ), HAS DECIDED AS FOLLOWS : ARTICLE 1 THE PERSONS LISTED IN THE ANNEX HERETO ARE HEREBY APPOINTED MEMBERS OR OBSERVERS OF THE ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT FOR THE REMAINDER OF THE TERM . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 16 DECEMBER 1981 . DONE AT BRUSSELS , 11 DECEMBER 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT **** ANNEX ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT // ORGANIZATION // CANDIDATES FOR MEMBERS // UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITY - UNICE // ARGYROS , STELIOS ( EL ) GHERTSOS , ATHANASE ( EL ) // EUROPEAN CENTRE FOR PUBLIC ENTERPRISE - ECPE // BALAZARD , JACQUES ( F ) TO REPLACE SOISSONS , JEAN // EUROPEAN TRADE UNION CONFEDERATION - ETUC // FELDENGUT , KARL ( D ) TO REPLACE JUNG , VOLKER // ORGANIZATION // CANDIDATE FOR OBSERVER // EUROPEAN RESEARCH AND DEVELOPMENT COMMITTEE - CERD // CLARKE , FREDDY TO REPLACE DANZIN , ANDRE //